Citation Nr: 0404215	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-29 494	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
May 1984 Board of Veterans' Appeals (Board) decision that 
denied entitlement to a disability rating in excess of 20 
percent for service-connected limitation of motion of the 
lumbar spine. 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel 




INTRODUCTION

The moving party in this case is a veteran who had active 
duty service from September 1943 to December 1945. 


FINDINGS OF FACT

1.  In a May 1984 decision, the Board denied entitlement to a 
rating in excess of 20 percent for service-connected 
disability which at that time was described for rating 
purposes as limitation of motion of the lumbar spine.  

2. The Board's decision of May1984 was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at the time were 
either not considered or were misapplied.


CONCLUSION OF LAW

The Board's May 1984 decision denying a rating in excess of 
20 percent for the veteran's service-connected lumbar spine 
disability did not involve clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations do not apply in cases involving 
motions alleging CUE in Board decisions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001). 

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations, 38 C.F.R. §§ 20.1400-1411.

According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b).  
The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following: (1)  
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to  
assist; and, (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. §  
20.1403(d).  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

It should be noted that the regulatory authority on Board CUE 
was promulgated with the specific intent to codify the 
requirements for a viable claim of CUE that the courts have 
defined for claims of CUE in rating decisions.  For example, 
it has been held that CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Damrel v. Brown, 6 Vet.  
App. 242, 246 (1994).  Similarly, the VA's breach of its duty 
to assist cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).  

Factual Background

The service medical records reveal that the veteran had a 
complete simple fracture of the body of the 2nd and 4th lumbar 
vertebra as a result of a motor vehicle accident in December 
1944.  By rating decision in September 1946, service 
connection was established for disability described for 
rating purposes as limitation of motion of the lumbar spine, 
residuals of injury.  A 10 percent rating was assigned.    

A VA X-ray examination of the lumbosacral spine was conducted 
in March 1982.  A small anterior and superior fracture at the 
end plate of L-4 was present.  It was noted that a small 
Schmorl' s node deformity was also present superiorly in the 
end plate of the L-2 vertebral body.  The remainder of the 
lumbosacral spine had normal vertebral body heights and disc 
spaces.  It was noted that there had been no significant 
interval change since the last examination in 1977.  A 
separate clinical record dated in the same month includes the 
notation that the veteran experienced limitation of motion, 
but no muscle spasm and no deformity was present.  Another 
record includes the notation that the veteran had a fracture 
of L-4 with Schmorl' s node deformity of L-2 consistent with 
old trauma.  

A November 1982 clinical record includes the notation that X-
rays revealed what appeared to be old compression fractures 
of T12, L-1 and L-2 with marked degenerative disk disease at 
L-5 S-1.  

Additional radiological examination was conducted in March 
1983.  One medical doctor interpreted the x-rays as revealing 
that the alignment of the lumbar spine was intact.  Vertebral 
body height was maintained.  There was cortical irregularity 
and possibly some compression of L2 superiorly and 
posteriorly.  There was slight irregularity of the anterior 
surface of L4 with a separate body fragment on the superior 
anterior corner.  The interspaces were relatively well 
maintained.  An opinion was included that the veteran had 
Schmorl's node at L-2 possibly post traumatic and limbus 
vertebra which may be a congenital non-union of the apophysis 
of the vertebral body versus post traumatic changes.  

Another medical doctor interpreted the March 1983 x-rays as 
that the bodies of the lumbar vertebra appeared to be of 
normal height.  The disk space between L5-S1 was narrowed 
indicating degeneration of the disk between L5-S1.  Some 
degenerative changes involving L4 were present and 
degeneration of the disk between L5-S1 were noted.  

By rating decision in April 1983, the RO increased the 
disability evaluation for the veteran's low back disability 
to 20 percent, effective from November 1982.  The veteran 
initiated and completed an appeal to the Board.  In a May 
1984 decision, the Board denied the veteran's appeal.

Analysis

The May 1984 Board decision, which is the subject of the 
present CUE motion, determined that a rating in excess of 20 
percent was not warranted for limitation of motion of the 
lumbar spine.  The Board found that the service-connected 
back injury was manifested by clinical findings of forward 
flexion to 80 degrees, backward extension to 30 degrees, and 
lateral flexion and rotation to about 20 degrees which was 
productive of no more than moderate impairment.  This 
determination was based upon application of Diagnostic Code 
5292 for limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1983).  The Board's May 1984 
decision did not cite to or discuss the provisions of 
Diagnostic Code 5285 for residuals of a fracture of the 
vertebra.  

The veteran's representative has argued that the May 1984 
Board decision must be revised on the basis of CUE as the 
Board did not consider the claim under the provisions of 
Diagnostic Code 5285.  

Diagnostic Code 5285 provides the rating criteria for 
evaluation of residuals of a fractured vertebra.  When there 
is cord involvement, and the veteran is bedridden, or 
requires long leg braces, a 100 percent evaluation is 
warranted.  If there is no cord involvement, but there is 
abnormal mobility requiring a neck brace, a 60 percent 
evaluation is warranted.  In other cases, the evaluation is 
to be in accordance with definite limited motion or muscle 
spasm, and a 10 percent evaluation is to be added for 
demonstrable deformity of the vertebral body.  38 C.F.R. § 
4.71a, Code 5285 (1983).  

The representative notes that the Board's decision included a 
discussion of a March 1983 radiology report which referenced 
the presence of abnormal findings including irregularities in 
L2 and L4 vertebra.  The representative argues that, despite 
noting the presence of X-ray abnormalities, the Board failed 
to assign an additional 10 percent evaluation under 
Diagnostic Code 5285 due to the presence of demonstrable 
deformity of the vertebral body.  As noted above, the failure 
of the Board to correctly apply statutory and regulatory 
provisions extant at the time of the decision will be a basis 
for a revision due to CUE.  The Board notes that Diagnostic 
Code 5285 has not been changed since prior to the time of the 
May 1984 Board decision.  The issue on appeal, therefore, 
revolves around the question of whether there was 
demonstrable deformity of a vertebral body due to the 
service-connected disability at the time of the May 1984 
Board decision.  

The Board observes here that the provisions of Diagnostic 
Code 5285 do not define what is a demonstrable vertebral 
deformity.  It is clear that the same x-ray evidence cited by 
the veteran's representative in connection with this motion 
was before the Board in 1984 and considered in the May 1984 
Board decision.  It would therefore appear that the Board in 
1984 did fully consider the reports of two medical doctors 
who interpreted the x-ray studies.  While the provisions of 
Diagnostic Code 5285 were not expressly cited or discussed by 
the Board, this does not lead to the conclusion that the 
Board was not aware of this particular regulatory provision 
or that it failed to consider it.  Furthermore, there is a 
presumption of regularity, which holds that government 
officials are presumed to have properly discharged their 
official duties, including VA officials.  Unless rebutted by 
clear evidence to the contrary, VA is presumed to have 
considered all of the evidence of record at the time of the 
December 1993 rating decision in question.  Baldwin v. West, 
13 Vet. App. 1, 5-6 (1999); see also Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996).

The Board must conclude that the Board in May 1984 was of the 
opinion that the medical evidence before it at that time did 
not demonstrate a demonstrable deformity of the spine.  The 
Board again notes that there was some medical evidence of 
record in May 1984 to the effect that there was no deformity.  
Specifically, a March 1982 clinical record includes a 
notation that there was no deformity.  Therefore, while the 
veteran now urges the Board to view the medical evidence as 
showing a deformity, there was at least some opposing 
evidence of record in May 1984.  The veteran is basically 
arguing that the evidence should have been viewed as showing 
a deformity.  However, the manner in which the Board 
evaluated or weighed the evidence in May 1984 does not fall 
within the realm of clear and unmistakable error.  38 C.F.R. 
§ 20.1403(d)(3).  Even if it were to be argued that the Board 
should have sought out medical evidence to clarify the 
medical evidence then of record with regard to whether or not 
there was a demonstrable deformity, such failure would 
essentially be a failure of the duty to assist, and by 
regulation such failure is not clear and unmistakable error.  
38 C.F.R. § 20.1403(d)(2).  


ORDER

The motion for revision or reversal of the May 1984 decision 
of the Board of Veterans' Appeals is denied   


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



